Exhibit 10.1

Buenos Aires city, October 22, 2018

Attn.
María Marta Mac Mullen
Pedro Enrique Mac Mullen
International Property Services Corp.

Re: Proposed Addendum No. 1/2018

Dear sirs/madams,

This is in connection with Offer No. 4/5-C/2016 dated October 19, 2016 (the
“Call Option Offer”), with respect to the granting of a call option on certain
of your equity interests in Rizobacter Argentina S.A., an Argentine company
domiciled at Dr. Arturo Frondizi 1150 (Parque Industrial Pergamino, Pergamino,
Provincia de Buenos Aires (hereinafter, “RASA”) to submit to your consideration
(the “Sellers” and/or “MMM” and/or “PMM” and/or “IPS”, as applicable and jointly
with Bioceres S.A. and its subsidiary Rasa Holding LLC— the “Buyer” and/or
“Bioceres”, the “Parties” and/or the “Party”, as appropriate) the following
offer to amend the Call Option Offer (the “Proposed Addendum”).

In this sense, and considering the negotiations held in the current month
between the Parties tending to modify the terms and conditions of the Call
Option Offer, we submit to you this Proposed Addendum which, if accepted by you,
shall be governed in accordance with the terms attached hereto as Appendix 1.

This Proposed Addendum shall be valid for three (3) business days and shall be
deemed accepted if all Sellers send written notice to Buyer informing Buyer of
their acceptance of the Proposed Addendum.

Yours sincerely,

/s/ Federico Trucco
BIOCERES S.A.
Printed Name: Federico Trucco
Capacity of: Legal Representative

/s/ Federico Trucco
RASA HOLDING LLC
Printed Name: Federico Trucco
Capacity of: Chairperson

1

--------------------------------------------------------------------------------



APPENDIX 1
PROPOSED ADDENDUM TERMS AND CONDITIONS

WHEREAS:

A.

(i) International Property Services Corp., a corporation duly organized and
lawfully in existence at this date pursuant to the laws of the Republic of
Panama, with domicile at Almirante Brown 3185 Piso 4º Ofic. 6, Ciudad de Mar del
Plata, Provincia de Buenos Aires (“IPS”) is the holder of 5,404,000 shares
accounting for 13.51% of the capital stock and votes of Rizobacter Argentina
S.A. (“RASA” or the “Company”); (ii) MMM is the holder of 3,256,000 shares
accounting for 8.24% of the capital stock and votes of RASA; and (iii) PMM is
the holder of 3,256,000 shares accounting for 8.24% of the capital stock and
votes of RASA;
 

B.

Pursuant to the Call Option Offer, a copy of which is attached hereto as
Appendix A, the Sellers granted Bioceres S.A. a Call Option on the Shares
Subject to Option I (as defined below); and
 

C.

The Sellers have negotiated with Bioceres S.A. and its Affiliates in order to
modify the terms of the Call Option.

NOW THEREFORE, if this Proposed Addendum is accepted, the Parties shall submit
to the following terms and conditions.

FIRST: DEFINITIONS

I.A. Unless otherwise stipulated, words used here in capital letters shall have
the meaning assigned to them below.

UAC Shares: Shares of UAC, valued at the redemption value resulting at the
Closing of the Proyecto Harvest and/or the NYSE listing value under the symbol
“LTN” on the day of Closing of Proyecto Harvest, as applicable.

Shares Subject to Option I: Means globally: (i) 1,404,000 non-endorsable
registered common shares of $1 par value each and entitled to five (5) votes per
share representing 3.51% of the capital stock and votes of RASA owned by IPS
(the “IPS Shares Subject to Option I”); (ii) 1,296,000 non-endorsable registered
common shares of $1 par value each and entitled to five (5) votes per share
representing 3.24% of the capital stock and votes of RASA owned by MMM (the “MMM
Shares Subject to Option I”); and 1,296,000 non-endorsable registered common
shares of $1 par value each and entitled to five (5) votes per share
representing 3.24% of the capital stock and votes of RASA owned by PMM (the “PMM
Shares Subject to Option I”).

2

--------------------------------------------------------------------------------



Shares Subject to Option II: Means globally: (i) 5,404,000 non-endorsable
registered common shares of $1 par value each and entitled to five (5) votes per
share representing 13.51% of the capital stock and votes of RASA owned by IPS
(the “IPS Shares Subject to Option II”); (ii) 3,256,000 non-endorsable
registered common shares of $1 par value each and entitled to five (5) votes per
share representing 8.24% of the capital stock and votes of RASA owned by MMM
(the “MMM Shares Subject to Option II”); and 3,256,000 non-endorsable registered
common shares of $1 par value each and entitled to five (5) votes per share
representing 8.24% of the capital stock and votes of RASA owned by PMM (the “PMM
Shares Subject to Option II”).

Affiliate: With respect to a Party, any corporation or other legal entity that
controls it, that is currently or in the future controlled, directly or
indirectly, by that Party or that is subject to common control with that Party.
In this sense, “controlled” companies are those in which another person or
company, either directly or through another company that is also controlled: (a)
holds an interest by any title that grants the votes necessary to form the
social will, or (b) exercises a dominant influence due to the special links
between them.

Bioceres LLC: A company incorporated under the laws of the State of Delaware,
United States of America, continuation of Bioceres Inc.

Closing of Proyecto Harvest: The date on which the acts and transactions of
Proyecto Harvest will be completed.

Shareholders’ Agreement: Has the meaning ascribed to it in Clause 5.2(iv).

Business Day: Any day other than Saturday, Sunday in the Argentine Republic or
in the United States of America and in which the banks of both jurisdictions are
authorized to operate.

Closing Date: The date of effective transfer of the Shares Subject to Option II
to the Buyer (and/or any of its Affiliates).

Notice of Exercise of the Call Option: The written communication to be sent by
the Buyer and/or any of its Affiliates to the Sellers, to the domiciles herein
registered for such purposes, relative to its will to exercise the Call Option I
or II, as the case may be, prior to the expiration of the Term of Exercise of
Call Option I or II, as the case may be.

Call Option I: The right to purchase the Shares Subject to Option I granted in
the Call Option Offer by MMM, PMM and IPS in favor of the Buyer and its
Affiliates.

Call Option II: The right to purchase the Shares Subject to Option II granted in
this Agreement by MMM, PMM and IPS in favor of the Buyer and its Affiliates.

3

--------------------------------------------------------------------------------



Term of Exercise of Call Option I: From the acceptance of this Proposed Addendum
until [March 31, 2019], if the Closing of Proyecto Harvest does not occur.

Term of Exercise of Call Option II: From the acceptance of this Proposed
Addendum to the day of Closing of Proyecto Harvest.

Purchase Price II: Has the scope established in Clause 4.

Proyecto Harvest: A transaction or series of transactions that will consist
primarily of the possible reverse acquisition of UAC by Bioceres LLC (a
subsidiary of Bioceres S.A.) contributing certain assets to UAC (100% of its
interest in New Bioceres Inc.) in return for a majority interest in UAC.

UAC: Union Acquisition Corporation, a company incorporated in the Cayman
Islands, whose shares are listed on the New York Stock Exchange (NYSE “LTN”) and
which, after the Closing of the Proyecto Harvest will be controlled by Bioceres
LLC.

USD: U.S. Dollars.

I.B. Interpretation.

(a) The titles used in this Proposed Addendum are purely indicative and in no
way affect the extent and scope of the respective provisions or the rights and
obligations assumed by the Parties under them.

(b) If the context so requires, words in the singular include the plural and
vice versa, and words in the masculine or neuter gender in Spanish include the
masculine, feminine, and neuter.

(c) References to Sections, Articles and Appendixes included in this Proposed
Addendum shall be construed (unless otherwise indicated) as references to
Sections, Articles and Appendixes of this Proposed Addendum.

I.C. Referral.

Unless otherwise stated, words used herein in capital letters shall have the
meaning assigned to them in the Call Option Offer.

SECOND: GRANTING OF CALL OPTIONS. CALL OPTION I and CALL OPTION II

2.1 Upon acceptance of this Proposed Addendum, the Sellers grant to the Buyer
(and/or any of its Affiliates) the Call Option I on the Shares Subject to Option
I and the Call Option II on the Shares Subject to Option II, under the terms set
forth herein.

4

--------------------------------------------------------------------------------



2.2 The Call Options I and II may be exercised indistinctly by the Buyer and/or
any of its Affiliates, and must only notify such circumstance to the Sellers in
the event of submission of the Notice of Exercise of Call Option I or II, as
appropriate.

2.3 The Call Options I or II shall only be exercised by the Buyer (and/or its
Affiliates) one time and on all of the Shares Subject to Option I or II, as
applicable.

2.4 Call Options I and II are mutually exclusive. The Buyer may only exercise
Call Option I during the Term of Exercise of Call Option I if as of March 31,
2019 the Closing of the Proyecto Harvest has not occurred. In this case, the
provisions set forth in Clause Two of the Call Option Offer shall apply to Call
Option I, including in the Purchase Price of Option I an interest of 4.5% per
annum as of the acceptance of this Proposed Addendum on the price pending
collection, as set forth in Section 4.2 (i). Otherwise, if before March 31, 2019
the Closing of the Proyecto Harvest has occurred, Call Option I shall lapse in
its entirety and, therefore, Buyer and/or its Affiliates shall only be entitled
to exercise Call Option II under the terms and conditions hereof. For the sake
of clarity, it is established that in all cases the closing of the transactions
contemplated under Call Option II shall be conditioned upon the Closing of
Proyecto Harvest.

2.5 Call Options I and II will become a put option in favor of the Sellers to
sell to the Buyer and/or its Affiliates the Shares Subject to Option I and II,
as applicable, upon the expiration of the Terms of Exercise of Options I and II,
respectively (the “Put Options I and II”). All the financial terms established
herein will be applied to Put Options I and II. For greater clarity, once the
Put Option I or II has been exercised, as the case may be and as agreed in this
Proposed Addendum, the Buyer shall be obliged to acquire the Shares Subject to
the various Call Options I or II, as the case may be, owned by IPS, PMM and MMM
in accordance with the terms agreed upon under this Proposal.

THIRD: CALL OPTION II

3.1 The Buyer (and/or any of its Affiliates) may exercise Call Option II on the
Shares Subject to Option II by giving the Sellers Notice of Exercise of the Call
Option.

3.2 Given by the Buyer (and/or any of its Affiliates) the Notice of Exercise of
the Call Option within a period not greater than ten (10) Business Days from the
date of receipt of the last of the notices: (i) the Parties shall complete the
purchase and sale of the Shares Subject to Option II; (ii) the Sellers shall
transfer the Shares Subject to Option II to the Buyer (and/or its Affiliates);
and (iii) the Buyer (and/or its Affiliates) shall pay or cause to be paid to the
Sellers the Purchase Price II and shall perform the other acts provided in
Clause Fifth (the “Closing”).

5

--------------------------------------------------------------------------------



3.3 The terms of the purchase and sale of the Shares Subject to Option II shall
follow the agreement herein and substantially reflect the terms and conditions
of the Appendix I to the Call Option Offer.

FOURTH: PURCHASE PRICE OF THE SHARES SUBJECT TO OPTION II

4.1 The price of the Shares Subject to Option II (the “Purchase Price II”) will
be USD 49,980,000 (forty-nine million nine hundred and eighty thousand U.S.
Dollars), of which USD 22,020,000 (twenty-two million twenty thousand U.S.
Dollars) correspond to IPS; (ii) USD 13,980,000 (thirteen million nine hundred
and eighty thousand US Dollars) correspond to PMM; and (iii) USD 13,980,000
(thirteen million nine hundred and eighty thousand US Dollars) correspond to
PMM.

4.2 Buyer (and/or any of its Affiliates) shall pay Purchase Price II on the
Closing Date by payment to Sellers of: (i) the sum of USD 14,985,000 (fourteen
million nine hundred and eighty-five thousand U.S. Dollars) to Sellers’
proprietary accounts as indicated by Sellers in writing to Buyer (and/or any of
its Affiliates) payable in full and/or by way of advances, at Buyer’s
discretion, prior to the Closing Date; and (ii) payment in UAC Shares equivalent
to USD 34,995,000 (thirty-four million nine hundred and ninety-five thousand
U.S. dollars); all in accordance with the proportions corresponding to the
Sellers indicated in Appendix 4.2 hereof. Likewise, the Parties agree that in
the event that the Closing of Proyecto Harvest does not occur as of March 31,
2019, any type of advances that may have been received in such respect shall be
discounted from the Purchase Price of Option I.

4.3. Without prejudice to the proportions of payment of Purchase Price II set
forth in 4.2 (i) and (ii), the Buyer (and/or any of its Affiliates) shall have
the power, at its discretion, to alter such proportions by cancelling Purchase
Price II by delivery to the Sellers of greater or lesser quantity of cash and/or
UAC Shares. Notwithstanding the foregoing, in all cases, the Buyer (and/or any
of its Affiliates) shall make payments in cash or in kind, as the case may be,
on a pro rata basis among the Sellers in accordance with their shareholdings and
communicate such circumstance in the Notice of Exercise of the Call Option.

4.4 If Buyer (and/or any of its Affiliates) elects to pay Sellers the Purchase
Price II by payment in kind of an amount greater than the equivalent of USD
34,995,000 (thirty-four million nine hundred and ninety-five thousand U.S.
Dollars, ) in UAC Shares, then the Sellers will have an irrevocable put option
whereby the Sellers will have the right to sell and the Buyer (and/or any of its
Affiliates) will be obligated to purchase from the Sellers the quantity of UAC
Shares delivered in excess of the Purchase Price II set forth in Clause 4.2(ii),
all on the terms of Appendix 4.4 hereof. Shares Subject to the Irrevocable Put
Option under the terms of Appendix 4.4 shall be exempt from any transfer
limitation and from the exercise of the Option as well as from the pledge agreed
in Appendix 4.6.

6

--------------------------------------------------------------------------------



4.5 If, on the contrary, Buyer (and/or any of its Affiliates) chooses to pay
Sellers the Purchase Price II in cash in an amount greater than USD 14,985,000
(fourteen million nine hundred and eighty-five thousand U.S. Dollars), then
Sellers will grant Buyer (and/or its Affiliates) an irrevocable put option under
which Buyer (and/or any of its Affiliates) will have the right to sell and
Sellers will be obligated to purchase from Buyer (and/or any of its Affiliates)
UAC Shares for the sum of U.S. Dollars paid in excess of Purchase Price II set
forth in Clause 4.2 (i), as set forth in Appendix 4.5 hereof.

4.6 The particular provisions described in Appendix 4.6 hereof in relation to
the payment of Purchase Price II under Purchase Option II shall apply to PMM and
MMM.

FIFTH: CLOSING DATE OF CALL OPTION II

5.1 The Closing will take place at Av. Leandro N. Alem 882, piso 13, Ciudad de
Buenos Aires, on the date indicated by the Buyer (and/or any of its Affiliates)
in the Notice of Exercise of the Call Option.

5.2 On Closing Date:

(i)

The Sellers will perform all acts conducive to transferring the Subject Shares
to Option II to the Buyer (and/or any of its Affiliates) substantially in
accordance with the terms and conditions of Appendix I of the Call Option Offer;

(ii)

The Buyer (and/or any of its Affiliates) shall pay or cause to be paid in favor
of the Sellers the Purchase Price II in UAC Shares, pursuant to their
registration in the UAC Record Book, and/or in cash in the proportions indicated
in the Notice of Exercise of Call Option;

(iii)

Subject to the proportions of payment of Purchase Price II in UAC Shares and/or
cash, the Parties will subscribe irrevocable put options on terms substantially
similar to those set forth in the Appendixes 4.4 and 4.5, as applicable;

(iv)

The Sellers shall enter into a Shareholder Agreement with the Buyer and/or its
Affiliates in substantially the same terms as Appendix 5.2(iv) regulating their
rights and obligations as shareholders of UAC and establishing limitations on
the transfer of UAC Shares;

7

--------------------------------------------------------------------------------




(v)

MMM and PMM shall grant to the Buyer and/or its Affiliates, as applicable, a
first priority pledge on 75% of the UAC Shares they receive as part of the
payment of Purchase Price II. This guarantee and its form of release shall be
governed by the terms set out in Appendix 5.2(v) and record shall be kept that
the UAC Shares paid in excess as agreed in clause 4.4 hereof are not included
and are not within the stipulated percentage.

(vi)

The Parties shall perform all acts desirable or conducive to completing the
transactions which are the purpose of Purchase Option II and this Proposed
Addendum.

SIXTH: MISCELLANEOUS PROVISIONS

6.1 Notices

All notifications between the Parties shall be in writing and in a faithful
manner, addressed to the following addresses:

To IPS:
Almirante Brown 3185 Piso 4º Ofic. 6,
Ciudad de Mar del Plata
Provincia de Buenos Aires
Argentina

CC (which shall not constitute a notification) to:
Andrea Capriotti
Pinto 1200, Ciudad de Pergamino
Provincia de Buenos Aires

To María Marta Mac Mullen:
25 de mayo 2974 UF 19 Barrio El Carmen,
Ciudad de Pergamino,
Provincia de Buenos Aires

To Pedro Enrique Mac Mullen:
Henrich 399, Barrio Las Marías,
Ciudad de Pergamino,
Provincia de Buenos Aires

CC (which shall not constitute a notification) to:

8

--------------------------------------------------------------------------------



Andrea Capriotti
Carlos Gorordo
Av. de Mayo 380 – Planta Alta,
Ciudad de Pergamino,
Provincia de Buenos Aires

To the Buyer:
Ocampo 210 bis
Predio CCT, Rosario, Sta. Fe, ARG.
Tel.: +54 341 4861100
Attn.: Gloria Montaron Estrada

CC (which shall not constitute a notification) to:

Marval, O’Farrell & Mairal
Leandro N. Alem 882
Ciudad de Buenos Aires
Tel.: 54 11 4310 0100
Fax: 54 11 4310 0200
Attn.: Diego S. Krischcautzky

6.2 Confidentiality

All information exchanged by the Parties in connection with this Proposed
Addendum is confidential and shall remain so except where it comes to the
public’s knowledge by a third party not bound by an obligation of
confidentiality or by the Party that provided the confidential information
and/or where such information is required by administrative or judicial
authority with proper authority to do so and/or in the event of a dispute
between the Parties arising out of the interpretation, validity, performance and
breach hereof.

6.3 Assignment

Neither Party shall be entitled to assign the rights and/or obligations arising
hereunder without the prior express consent of the other, with the exception of
the Buyer, which shall be entitled to assign its rights and obligations to an
Affiliate.

9

--------------------------------------------------------------------------------



6.4 Ratification

Except as modified herein, the Parties ratify all remaining terms and conditions
of the Call Option Offer.

6.5 Governing Law and Dispute Settlement

(a)

This Proposed Addendum shall be governed by and construed in accordance with the
laws of the Argentine Republic.

(b)

In the event of any disagreement, controversy or conflict arising with respect
to the validity, interpretation, performance or resolution hereof, the Parties
expressly agree to conduct an initial mediation process during a period of 30
days, submitting themselves to the Mediation and the Rules of Procedure and Code
of Ethics of Centro Empresarial de Mediación y Arbitraje (Asociación Civil),
based in the city of Buenos Aires, Argentina. The Parties may extend said term.
In the event that they have not reached an agreement, the dispute or the
unresolved partial aspects thereof shall be submitted to arbitration in
accordance with the rules of the aforementioned center. For the execution of the
award and all other cases outside the arbitration jurisdiction, the Parties
submit to the ordinary jurisdiction of the Courts of the City of Buenos Aires.
The corresponding award shall be final and non-appealable for the Parties who
expressly establish that this arbitration clause shall be considered as an
autonomous agreement independent of the other stipulations contained in this
proposal; that the total or partial nullity thereof shall not imply the nullity
of the arbitration clause, and that the arbitrator(s) shall have the power to
decide on their own competence and on the existence or validity of the
arbitration clause.

10

--------------------------------------------------------------------------------



Appendix A
Copy of the Call Option Offer

11

--------------------------------------------------------------------------------



Appendix 4.2
Allocation of Purchase Price II

Individual  Holdings  Total USD  USD Cash  USD in shares Pedro Mac Mullen  
8.24% 13,980,000 4,860,000 9,120,000 María Marta Mac Mullen   8.24% 13,980,000
4,860,000 9,120,000 IPS  13.51% 22,020,000 5,265,000 16,755,000 Totals  29.99%
49,980,000 14,985,000 34,995,000

12

--------------------------------------------------------------------------------



Appendix 4.4
Irrevocable Put Option Model (IPS /MM)

13

--------------------------------------------------------------------------------



Appendix 4.5
Irrevocable Put Option Model (BIOX)

14

--------------------------------------------------------------------------------



Appendix 4.6
Particular Provisions Applicable to PMM and MMMM

PMM and MMM state that on 10% of the MMM Shares Subject to Option II and the PMM
Shares Subject to Option II there is an interim measure ordered in the case
entitled “Harnan Miguel, Marcos y Martina c/Mac Mullen Jorge y otros s/ Medidas
cautelares”, Case N° 76.745 filed at the Civil and Commercial Court No. 2 of San
Nicolás, Buenos Aires Province (the “Interim Measure”), under which an embargo
was placed on 44% of RASA’s share capital. The Interim Measure also placed an
embargo on 30% of the dividends accruing from the liened RASA shares. Likewise,
the MMM Shares Subject to Option II and the PMM Shares Subject to Option II
could be affected by a nullity lawsuit in which the ownership of 80% of RASA’s
share capital is argued in the proceedings “Harnan, Miguel, Marcos y Martina c/
Mac Mullen Jorge Enrique y otros s/ Acción de nulidad”, Case No. 76806, filed
before the Civil and Commercial Court No. 5 of San Nicolás, Buenos Aires
Province (the “Nullity Lawsuit”).

Accordingly, in the event of an unfavorable outcome (the procedural principles
set out in the following paragraph apply) of the Interim Measure and/or the
Nullity Lawsuit, PMM and MMM undertake to return to the Buyer and/or its
Affiliates 75% of the UAC Shares received in payment in the event of the
exercise of Call Option II, excluding shares received in excess of such
calculation and which are subject to the irrevocable put option set forth in
clause 4.4. As security for the fulfilment of their obligation, they undertake
to pledge on the Closing Date such UAC Shares in substantially the same manner
as the terms set out in Appendix 5.2 (v) in favor of the Buyer and/or its
Affiliates.

The pledge on the UAC Shares will expire once the judicial proceedings listed
above obtain a favorable result that completely rejects the claim of the
plaintiff (in accordance with the modes of termination of the proceedings
regulated in the Code of Civil and Commercial Procedure of the Province of
Buenos Aires, including the transaction validated by final judgment) and are
completed and, as long as there is no pending resolution or compliance with any
claim, action or procedure directly or indirectly related to such legal
proceedings, or which in any way could affect the peaceful ownership of and/or
the exercise of the rights derived from the MMM Shares Subject to Option II and
the PMM Shares Subject to Option II. It shall be understood that the conditions
for the cancellation of the pledge have been met when: (i) the aforementioned
conditions are met, (ii) the one-year limitation period for the autonomous
action for review of the res judicata has elapsed (article 2564 Civil and
Commercial Code), from the date on which the final judgement or decision on the
merits which terminates the last of the legal proceedings referred to above
becomes final (in accordance with the modes of termination of the proceedings
regulated in the Civil and Commercial Procedural Code of the Province of Buenos
Aires), and (iii) the termination of such proceedings has been notified in a
reliable manner to the Buyer and/or its Affiliates.

15

--------------------------------------------------------------------------------



PMM and MMM undertake to sustain and/or continue with the defense presented to
date in the judicial proceedings mentioned above and not to perform any act that
may affect the acquisition of MMM Shares Subject to Option II and PMM Shares
Subject to Option II by the Buyer and/or its Affiliates.

16

--------------------------------------------------------------------------------



Appendix 5.2(iv)
Shareholders’ Agreement Model

17

--------------------------------------------------------------------------------



Appendix 5.2(v)
Pledge of Shares Contract Offer Model

18

--------------------------------------------------------------------------------